Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1, is allowable. The restriction requirement filed on  12/4/20, as set forth in the Office action mailed on 10/5/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 2-6 directed to different species is no longer withdrawn from consideration, because the claim(s) requires all the limitations of an allowable claim.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the electromagnetic relay comprising an armature including a flat plate portion being attracted on an upper surface of the electromagnetic device and a suspended portion extending downward from the flat plate portion, the armature being driven by the electromagnetic device; a movable spring including a first spring portion fixed to the suspended portion; a second spring portion, extending from the first spring portion, with a movable contact contacting and separating from the fixed contact; and a first bent portion, disposed between the first spring portion and the second spring portion, bending the second spring portion against the first spring portion, including along with the remaining limitations of claim 1.

Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
May 20, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837